Citation Nr: 0528669	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-04 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's lumbar spine degenerative changes with T12-L1 end 
plate compression deformity, currently evaluated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and D. M.



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1975 to June 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which denied both an increased disability evaluation for the 
veteran's lumbar spine degenerative changes with T12-L1 end 
plate compression deformity and a total rating for 
compensation purposes based on individual unemployability.  
In June 2003, the Board remanded the veteran's claims to the 
RO for additional action.  

In February 2005, the RO increased the evaluation for the 
veteran's lumbar spine disability from 50 to 60 percent and 
granted a total rating for compensation purposes based on 
individual unemployability.  

For the reasons and bases addressed below, a 70 percent 
evaluation for the veteran's lumbar spine degenerative 
changes with T12-L1 end plate compression deformity is 
GRANTED.  


FINDINGS OF FACT

1.  The veteran's lumbar spine degenerative changes with 
T12-L1 end plate compression deformity have been shown to be 
productive of no more than pronounced degenerative disc 
disease, severe lumbar spine pain and associated limitation 
of motion, and demonstrable vertebral deformity.  

2.  The versions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
in effect prior to September 23, 2002, and 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5291, 5292 in effect prior to 
September 26, 2003, are more favorable to the veteran's claim 
than the amended versions of the regulations.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for the veteran's 
lumbar spine degenerative changes with T12-L1 end plate 
compression deformity have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 
4.45, 4.59 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued a VCAA notice to the veteran in 
August 2003 which informed him of the evidence needed to 
support his claim; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
notice of VCAA did not predate initial adjudication of the 
claim.  However, the claimant was provided notice which was 
adequate.  Following the notice, the February 2005 rating 
decision and the May 2005 supplemental statement of the case 
constituted subsequent process.  The claimant has not shown 
how the error in timing was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 220 (2005).  The claimant 
was provided VCAA content-complying notice and proper 
subsequent VA process.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a hearing before a VA hearing officer.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2005).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2205).  Given the favorable 
resolution below, the Board finds that appellate review of 
the veteran's claim would not constitute prejudicial error.  


II.  Historical Review

The veteran's service medical records indicate that he 
sustained a back injury when he was struck by a falling 
flagpole.  A May 1979 naval treatment record states that 
contemporaneous  X-ray studies of the spine revealed T12-L1 
degenerative changes.  

The report of a December 1997 VA examination for compensation 
purposes conveys that the veteran complained of chronic 
radiating low back pain which was exacerbated by coughing and 
sneezing.  On examination, the veteran exhibited significant 
lumbar spine limitation of motion with pain. Contemporaneous 
X-ray studies of the thoracic spine revealed findings 
consistent with mild end plate compression deformities and 
scoliosis.  

In May 1998, the RO established service connection for lumbar 
spine degenerative changes with T12-L1 end plate compression 
deformity and assigned a 50 percent evaluation for that 
disability.  In February 2005, the RO increased the 
evaluation for the veteran's spine disability from 50 to 60 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 and effectuated the award as of June 23, 1999, the 
date of the RO's receipt of the veteran's claim for an 
increased evaluation.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  On and before 
September 22, 2002, the rating schedule directed that a 10 
percent evaluation was warranted for mild intervertebral disc 
disease.  A 20 percent evaluation required moderate 
intervertebral disc disease with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain, demonstrable 
muscle spasms, and absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertained to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 prohibiting the evaluation of 
"an identical manifestation under two different diagnoses."  
VAOPGPREC 36-97 (Dec. 12, 1997).  

On September 23, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to intervertebral disc syndrome (degenerative disc disease).  
Under the amended rating schedule, intervertebral disc 
syndrome (preoperatively or postoperatively) was to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 (2002) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation 
was warranted for intervertebral disc syndrome which was 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation required incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation required incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation required 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  For purposes of 
evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.   When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities were to be rated using the evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  

On and before September 25, 2003, slight limitation of motion 
of the lumbar segment of the spine warranted a 10 percent 
evaluation.  A 20 percent evaluation required moderate 
limitation of motion.  A 40 percent evaluation required 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Slight limitation of motion of the 
thoracic (dorsal) segment of the spine warranted a 
noncompensable evaluation.  A 10 percent evaluation required 
either moderate or severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2003).  

Vertebral fracture residuals with associated spinal cord 
involvement which rendered the veteran bedridden or required 
the use of long leg braces warranted a 100 percent 
evaluation.  Vertebral fracture residuals without associated 
spinal cord involvement which were manifested by abnormal 
mobility requiring the use of a neck brace (jury mast) 
warranted a 60 percent evaluation.  Where the use of a neck 
brace was not required, the vertebral fracture residuals were 
to be evaluated on the basis of the resulting definite 
limitation of motion or muscle spasm with 10 percent to be 
added for demonstrable deformity of a vertebral body.  
Evaluations were not to be assigned for more than one spinal 
segment by reason of involvement of the first or last 
vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  
On September 26, 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to thoracic and lumbar limitation of motion, vertebral 
fracture residuals, degenerative disc disease, and other 
spinal and back disorders.  Under the amended rating 
schedule, thoracic and lumbar limitation of motion and 
vertebral fracture residuals are to be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5235 (2005) and the General 
Rating Formula for Diseases and Injuries of the Spine.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated upon application of the 
provisions of  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005) 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R.§ 4.25 
(2005).  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 20 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires limitation of forward flexion of 
the cervical spine to 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation will be assigned for either unfavorable ankylosis 
of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(2005).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation requires incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months.  A 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5292 (2003) and 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) to be more favorable to the 
veteran as they require less specific symptoms and are more 
general than the amended versions of 38 C.F.R. § 4.71a and 
provide for an additional evaluation for demonstrable 
deformity of a vertebral body due to fracture.  Therefore, 
the Board will review the veteran's entitlement to an 
increased evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5292 (2003) and 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  VAOPGPREC 3-2000 (Apr. 10, 2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

An August 1998 VA treatment record notes that the veteran 
complained of recurrent radiating mid and low back pain and 
hand numbness.  An impression of low back pain was advanced.  

In his May 1999 claim for an increased evaluation, the 
veteran conveys that he experienced severe radiating upper 
and lower back pain.  He reported that his spine 
symptomatology necessitated that he use a back brace and 
canes and impaired his ability to walk, to sleep, and to 
work.  

At a September 1999 VA examination for compensation purposes, 
the veteran complained of chronic radiating low back pain 
which was aggravated by walking.  The examiner observed that 
while the veteran came to the evaluation in a wheelchair, he 
was able to rise from the wheelchair and "walk about the 
examining room in a somewhat exaggerated antalgic fashion 
with a wide-based gait."  On examination, the veteran 
exhibited a range of motion of the lumbar spine with "pain 
on attempted flexion beyond 75 degrees, extension beyond 15 
degrees, or lateral bending to either side beyond 15 
degrees;" mid-spine tenderness; deep tendon reflexes of "2+ 
overall;" and no muscle spasm, scoliosis, or spinal listing.  
The veteran was diagnosed with lumbar spine degenerative disc 
disease.  The VA physician commented that:

This patient presents a very confusing 
picture.  Clinically, he would have you 
believe that he has an incapacitating 
degree of pain although his physical and 
X-ray findings do not substantiate it.  ...  
[T]here is probably no objective 
explanation for this veteran's constant, 
unremitting, incapacitating low back 
pain.  

A March 2000 VA magnetic resonance imaging study revealed 
findings consistent with T12-L1 old anterior vertebral 
compression deformities and L1-2 and L4-5 degenerative disc 
disease.  An April 2000 VA treatment record states that the 
veteran complained of low back pain.  The veteran was 
observed to walk with two canes; to have an altered gait; and 
to both grimace and constantly shift his weight while sitting 
in a chair.  An assessment of chronic thoracic and low back 
pain was advanced.  

In his June 2000 notice of disagreement, the veteran stated 
that: his spinal symptomatology had progressed; he needed a 
cane to walk; and he was unable to bend, to stoop, and to 
stand for prolonged periods of time.  In his May 2001 
substantive appeal, the veteran reiterated that he 
experienced severe back pain which interfered with his daily 
activities and prevented him for obtaining substantially 
gainful employment.  

At a December 2001 hearing before a VA hearing officer, the 
veteran testified that his service-connected spinal 
disability was manifested by severe chronic radiating back 
pain; lower extremity numbness; and associated instability.  
He stated that he used a back brace, canes, and a wheelchair 
and took prescribed pain medication.  His disability 
prevented him from driving a car and working.  

At a March 2002 VA examination for compensation purposes, the 
veteran complained of chronic back pain.  He reported that he 
was wheelchair-bound within his home and used two canes to 
walk when away from his house.  On examination, the veteran 
exhibited "severe pain in the lower back on attempted 
flexion beyond 10 to 15 degrees."  The examiner related 
that:

[He] was able to sit on the examining 
table with his hips flexed and knees 
completely extended, without complaints 
of severe pain.  In other words, in the 
sitting position, he can flex his lumbar 
spine close to 90 degrees without 
trouble, but when you ask him to stand, 
he complains of severe pain on an attempt 
to flex his lumbar spine more than 10 to 
15 degrees.  It is because of this and 
his overall demeanor, I suspect some 
element of functional overlay here.

In a May 2002 written statement, the veteran asserts that the 
record supports the assignment of the maximum schedular 
evaluation for degenerative disc disease.  He clarified that 
he experienced severe back pain and leg spasms which were 
exacerbated by almost any physical activity.  

At a January 2004 VA examination for compensation purposes, 
the veteran complained of chronic radiating low back pain 
which was exacerbated by bending, twisting, and lifting.  The 
examiner observed that the veteran arrived at the evaluation 
in a wheelchair and was able to rise from the wheelchair to a 
position where the lumbosacral spine was in approximately 30 
degrees of flexion.  On examination, the veteran exhibited a 
range of motion of the lumbar spine of approximately 50 
degrees of flexion, no extension "beyond the neutral 
position," and bilateral lateral bending to 15 degrees; pain 
on the limits of all lumbar ranges of motion; and hypoactive 
and intact deep tendon reflexes.  The physician commented 
that the veteran's "condition is basically unchanged from 
that noted in the past."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's spinal disability has been shown to be 
manifested by no more than pronounced lumbar spine 
degenerative disc disease, T12- L1 end plate compression 
deformity, chronic radiating back pain, and associated severe 
lumbar spine limitation of motion.  Such findings merit the 
assignment of a 60 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 with an added 10 
percent for the veteran's vertebral deformity under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5285.  A 60 
percent evaluation is the maximum evaluation available under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  In the 
absence of objective evidence of vertebral fracture residuals 
either with associated spinal cord involvement or without 
associated spinal cord involvement which are manifested by 
abnormal mobility requiring the use of a neck brace, the 
Board finds that a 70 percent evaluation and no more is 
warranted for the veteran's lumbar spine degenerative changes 
with T12-L1 end plate compression deformity.  


ORDER

A 70 percent evaluation for the veteran's lumbar spine 
degenerative changes with T12-L1 end plate compression 
deformity is GRANTED subject to the laws and regulations 
governing the award of monetary benefits.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


